DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-6, 8, 11-13, 15, and 18-19 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1, 4-6, 8, 11-13, 15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the non-transitory computer-readable storage medium, system and method which: 
train, by an online system, a machine-learned model by:
initializing weights of the machine-learned model with an initial set of values to produce an initialized machine-learned model;
accessing historical seasonality data from a plurality of time intervals;
generating a plurality of training vectors based on the historical seasonality data, 
wherein each of the plurality of training vectors is associated with a time interval of the plurality of time intervals, and wherein each respective training vector is associated with a label indicating a usage amount of a respective time interval;
for each of the plurality of training vectors, applying the initialized machine- learned model to the training vector to generate a prediction of a funding amount for the respective time interval based on the respective training vector; and
updating the weights of the initialized machine-learned model based on the predictions and the label associated with each of the training vectors to produce the machine-learned model;
access, by an online system, seasonality data associated with users of the online system, wherein users of the online system are associated with user accounts of a third- party system;
generate, by the online system, a feature vector based, in part, on the seasonality data and on a target minimum balance associated with a first time interval;
apply a machine-learned model to the feature vector to predict, a funding amount based on the feature vector;
send a set of instructions including the prediction of the funding amount to a third-party entity, wherein the third-party entity is associated with an entity account of the third-party system and is configured to execute the set of instructions by transferring funds to the entity account of the third-party system based on the set of instructions;
receive an indication that the third-party entity executed the set of funding instructions;
responsive to receiving the indication, authorize, by the online system, interactions by users of the online system with the third-party system; and
update the target minimum balance for a second time interval based on a maximum utilization rate of transferred funds during the first time interval.

The closest art of record, US Patent Application Publication 20200357056 to Hails, et al., discloses “A system for automated origination of capital client engagement is provided. The system includes a rate processor, a revenue forecaster, and an offer processor. The rate processor is configured to perform a binary logistic regression on subscriber data and metrics derived from historical POS data corresponding to subscribers of a point-of-sale (POS) subscription service to generate logistic regression coefficients that are used to calculate probability of default (PD) values for each of the subscribers, and configured to employ new subscriber data and metrics to generate updated PD values for the each of the subscribers. The revenue forecaster is coupled to the rate processor and is configured to employ the historical POS data to predict future POS data for establishments corresponding to the each of the subscribers, and to employ the future POS data to generate predicted total revenues corresponding to the each of the subscribers over a payback period, and configured to employ new POS data to generate updated predicted total revenues corresponding to the each of the subscribers. The offer processor is configured to compare the updated predicted total revenues with the predicted total revenues and the updated PD values with the PD values, and configured to automatically generate and transmit engagement instructions for establishments that have received a capital product offer and whose updated PD has increased by more than a threshold amount over the PD.”
The closest art of record, US Patent 10,339,608 B1 to Haitz, et al. discloses “Selectable payroll amounts for instant payroll deposits are described. A service provider can receive employee payroll information indicating an employee account at which an employee is to receive payroll payments from an employer. Additionally, the service provider can receive compensation information indicating compensation to be received by the employee for performing work for the employer. The service provider can leverage a data model to determine that the employee is eligible to receive at least a portion of the compensation via an instant deposit transfer. The service provider can determine, based on a reliability of the employee and/or a level of risk associated with the employer, an amount of the compensation to pay to the employee via the instant deposit transfer and can facilitate the instant deposit transfer of funds associated with the amount to pay the payroll payments to the employee account.”
The closest art of record, US Patent Application Publication 20170213280 to Kaznady, discloses “The source selector and combiner 150 is the interface between the input data 108 and the base learners 1 to m. The source selector and combiner 150 maps different features from the input data 108 to different base learners. For example, base learner 1 may be a neural network (NN) that is designed to predict PD based on the loan applicant's transaction history 140, in which case the source selector and combiner 150 maps the loan applicant's transaction history 140 from the input data 108 to the input of base learner 1. Base learner 2 may be a Random Forest algorithm that predicts PD on the basis of a large set of a loan applicant's categorical attributes, e.g. whether the loan applicant has a mortgage, what kind of car the loan applicant has, the loan applicant's occupation, etc. The source selector and combiner 150 would therefore map the information used by base learner 2 from the input data 108 to the input of base learner 2.”.
The closest art of record, US Patent Application Publication 20200104911 to Suvjac, et al., discloses “For instance, the elements of input data associated with behavioral predictive module 216C may include, but are not limited to: (i) data characterizing one or more occurrences of a overdrafts involving the financial instruments issued to the customers, e.g., a number of overdrafts within a specified period, a temporal interval between overdrafts, a value of one or more of the overdrafts, etc.; (ii) data characterizing balances, including negative balances, of one or more of the payment, credit, or financial instruments issued by the customers, e.g., actual balances, occurrences of negative balances, durations of negative and positive balances, a temporal interval between negative balances, etc.; and (iii) data characterizing fees paid by the customers due to overdrafts, negative balances, or other delinquency events, e.g., aggregate amounts of fees paid due to overdrafts, negative balances, or other delinquency events during one or more temporal intervals, a temporal evolutions in the fees paid, etc. Further, and as described herein, the accessed third portion of modelling data 220 may also include information that facilitates a prediction of behavioral metric values 218B based on the specified input data, e.g., information specifying a linear, non-linear, or geometric combination of the specified elements of input data and a corresponding normalization scheme for the behavioral index values.”
The closest art of record, Non-patent literature Feedback Control Engineering for Cooperative Community Development to Villasanti, et al., discloses “To simulate the community dynamics with the ASCA, we select N = 30 members. To add heterogeneity to the groups, we choose the return parameter a and initial capital parameter b according to a probability distribution often employed in modeling human groups’ wealth heterogeneity, the Pareto distribution [1]. The scale parameter is xm = 0 0. 8 and shape parameter a = 12. , 5 making it a fairly homogeneous community. Other parameters remain the same as the previous study. The ASCA begins granting loans after the first months and the cycle ends at the eighth month, distributing all the funds among the surviving members. We assume that the ASCA charges a monthly interest rate of i6 = 0.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims may recite an abstract idea, the claims recite several limitations directed towards initializing, training, and updating the machine learning model, which have deemed as eligible subject matter under 101 as these limitations are directed towards a specific combination of steps which improve the additional elements as tools and can not practically be performed in the human mind. These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, claims 1, 4-6, 8, 11-13, 15, and 18-19 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694